Title: From James Madison to Daniel Parker, 23 August 1813
From: Madison, James
To: Parker, Daniel


Sir
Montpelier Aug. 23. 1813
With the extract from a letter of Genl. Pinkney, I recd. yesterday a copy of yours to Govr. Blount, which appears to be a very proper one. I recd. at the same time your extract from Genl. Harrison’s letter. This morning I receive your note of the 20th. inst. I have signed the Brevet Commission so well merited by young Croghan.
I return the letter from Meigs, which may be an original, nothing to the contrary appearing. Has not some instruction been sent to him, relating to a co-operation of the Cherokees with our troops & the friendly Creeks? The passage in Meigs’ letter in pencilled Brackets, with the exception of the line crossed out, gives a view of circumstances very proper for the public, and may be sent to the press; as “an extract from an Intelligent resident among the Cherokees.” Accept my respects
J. Madison
